

Exhibit 10.10
Mr. Jeffrey M. Snider
By electronic delivery
 


Dear Jeff:
 
Based on your desire to demonstrate your support for Sonus Networks, Inc. (the
“Company”) and its
prospects, the Compensation Committee has considered and will agree to your
request to forgo the payment
of your cash bonus for 2013 and, if any such bonus would have been earned, to
instead accept a grant of
shares of the Company’s common stock.
 
The May 29, 2009 employment agreement, as amended (your “Agreement”), outlining
the terms and
conditions of your employment by the Company is hereby amended as follows:
 
1.
You have elected to receive your fiscal year 2013 bonus (“2013 Bonus”), if any
is earned, in the

form of shares of the Company’s common stock (“2013 Bonus Shares”), which will
be granted
and have the terms described below:
 
a.
The number of 2013 Bonus Shares granted will equal 1.5 times your actual 2013
Bonus

earned, which bonus shall be determined by the Compensation Committee in its
sole
discretion subject to the terms of the 2013 bonus program, divided by the
closing price of the
Company’s shares on the date of grant.


b.
The 2013 Bonus Shares will be granted and vest in full on the grant date, which
shall be

concurrent with the timing of normal 2013 bonus payouts.
 
Notwithstanding any provisions in your employment agreement, as amended, you
must remain an
employee of the Company on the grant date in order to receive the 2013 Bonus
Shares (if earned). The
parties hereby acknowledge that the Compensation Committee retains the right, in
its sole discretion, to pay
your 2013 Bonus in cash pursuant to the terms of your Agreement as opposed to
payment in 2013 Bonus
Shares; provided that, if the Company is the subject of an acquisition or change
of control prior to the grant
date, if the Compensation Committee of the Company (or its successor) elects to
pay the 2013 Bonus, if
any, in cash, such cash payment will equal 1.5 times your actual 2013 Bonus
earned, if any. 


Except as modified by the terms of this letter agreement, the terms of you
employment, including without
limitation, the terms reflected in the Agreement and all Company plans, programs
and policies, will remain
unaltered and in full force and effect.  Capitalized terms not defined in this
letter have the same definitions
given to them in the Agreement.
 
Very truly yours,
 
/s/ Raymond P. Dolan
 
 
 
 
 
Raymond P. Dolan
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
 
/s/ Jeffrey M. Snider
 
 
03/28/2013
 
 
 
 
 
 
 
Jeffrey M. Snider
 
Date
 
 




